DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 6,550,949 in view of Omidfar (US 2013/0051055).
(1) regarding Claim 14:
Bradley discloses a control circuit that selectively operates a turn/brake light of a vehicle, comprising:
a demultiplexing circuit (162) configured to receive a plurality of analog voltage inputs and to deliver an analog voltage output based at least upon the plurality of inputs; an output stage (150) including a plurality of switches to selectively operate an LED array; and a controller (162) configured to control the output stage to illuminate the LED array, the controller being configured to operate the plurality of switches to display a first sequence on the LED array, wherein the analog voltage inputs include a tum/brake signal produced by a vehicle, wherein the analog voltage output includes a first voltage output and a second voltage output (Col 13 lines 40-55). 
	However, Bradley does not disclose the LED’s being dual-color.
	Omidfar, in the same field of endeavor, discloses:
wherein the LED array includes a plurality of dual-color LED's and produces a first color output in response to the first voltage level and a second color output in response to the second voltage level ([0046]).
	(2) regarding Claim 20:
further comprising a strobe pattern generator and a strobe pattern selector connected to the demultiplexing circuit, wherein the strobe pattern selector is configured to select a strobe pattern based upon user input, and wherein the strobe pattern generator is configured to generate the selected strobe pattern in response to the voltage inputs and deliver the strobe pattern to the demultiplexing circuit (Col 31 lines 45-56).
(3) For method claims 1-13, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.
	Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not disclose wherein operating the plurality of switches to display a first sequence comprises: closing a first switch for first time period; subsequently closing a second switch for a second time period in addition to the closing of the first switch; subsequently closing a third switch for a third time period in addition to the closing of the first and second switches; and subsequently closing a fourth switch for a fourth time period in addition to the closing of the first, second, and third switches as required by claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844